DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer program product” is non-structural per se, and the specification does not exclude the “computer program product” from being software. Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.  
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a “storage means readable by computer equipment” comprising code instructions. The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture or composition of matter (In re Nuijten). Therefore, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Toward End-to-End Face Recognition Through Alignment Learning” by Zhong et al. (hereinafter ‘Zhong’).
In regards to claim 1, Zhong teaches a method of classification of an input image representative of a biometric 5trait by means of a first convolutional neural network, CNN, characterized in that it comprises the implementation, by data processing means (21) of a client (2), of steps of: (See Zhong Figure 2, Zhong teaches neural network for face recognition.)
(c) Estimation of a transformation parameter vector of said input image, by means of a second CNN, the parameters of the vector being representative of 10a 
(d) Application to said input image of a transformation defined by said estimated transformation parameter vector, so as to obtain a registered input image; (e) Classification of the registered input image by means of the first CNN. (See Zhong Figure 2 and Section II(d), Zhong teaches classification of the transformed facial image.)

In regards to claim 2, Zhong teaches wherein said biometric traits are chosen from among fingerprints, faces and irises, particularly fingerprints. (See Zhong Figure 3).

In regards to claim 3, Zhong teaches wherein said transformation 20parameters comprise at least one set of deformation coefficients each associated with a reference nonlinear deformation function from a family of reference nonlinear deformation functions, said transformation defined by said estimated transformation parameters vector comprising a deformation expressed from said family of reference nonlinear deformation functions and associated coefficients. (See Zhong Section II(c)).

In regards to claim 5, Zhong teaches wherein said transformation parameters further comprise a rotation parameter and/or a change of scale parameter and/or at least one translation parameter. (See Zhong Section II(c)).


In regards to claim 7, Zhong teaches comprising the preliminary implementation of steps (a) of estimation of a vector of parameters that are descriptive of a singular point of the biometric trait in said input image, by means of a third CNN, and (b) reframing said input image based on estimated parameters of said singular point, so that 10the parameters of said singular point have predetermined values for the reframed input image; steps (c) and (d) being carried out on the reframed input image. (See Zhong Section II(b)).

In regards to claim 8, Zhong teaches wherein said transformation parameters comprise at least one coordinate of the singular point and an angle of the 15singular point, said reframing of the input image comprising a translation and/or a rotation. (See Zhong Section II(b)).

In regards to claim 9, Zhong teaches comprising a prior training step (aG), by data processing means (11) of a server (1), from a database of training images already classified, from parameters of said first and second CNNs. (See Zhong Section III).



In regards to claim 2511, Zhong teaches in combination, wherein the step (aG) also comprises the training of the third CNN, the training images from the database of training images being associated with parameters that are descriptive of a singular point.  (See Zhong Section III).

In regards to claim 12, Zhong teaches wherein the training of the first 30and second CNNs comprises, for at least one training image from said training image database, obtaining a registered training image, classifying the registered training image, and minimizing a loss function. (See Zhong Section III(d)).

In regards to claim 16, Zhong teaches wherein said biometric trait represented by the input image is that of an individual, step (e) being a step of identification or authentication of said individual. (See Zhong Section II(d)).

Claims 17-18 are recite limitations that are similar to that of claim 1. Therefore, claims 17-18 are rejected similarly as claim 1.

Allowable Subject Matter
Claims 3 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the applied art does not teach or suggest velocity and diffeomorphic fields as recited.
In regards to claim 13-15, the applied art does not teach or suggest “wherein the step (aG) 35preliminarily comprises the statistical analysis of said database of already classifiedM18063 US17 training images, so as to determine said family of reference nonlinear deformation functions by which transformations observed in the training database can be expressed based on a set of coefficients.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665